DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 11/29/2021
Application is a 371 of PCT/US18/54650 10/05/2018
Application claims a Domestic Priority date of 10/05/2017
Claims 1, 14 and 16 are independent and have been amended
Claims 25-26 are new
Claims 1-26 are pending

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119, as follows:
This application makes reference to or appears to claim subject matter disclosed in Application No. 16/753,694, filed 04/03/2020 and NOT in provisional application 62/568,725 10/05/2017. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the amended claims must contain, or be amended to 

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
On page 7 of the Remarks document, Applicant alleges that “Examiner has not demonstrated that the sensor array is coupled to the edge of the polychromat 220”.  Examiner respectfully disagrees since Figs 1B-1F clearly discloses that the image sensors are located along the edge.  Further on page 9 of the remarks document Applicant further alleges that patterned pixels are not “imperfections”.   Examiner respectfully disagrees since Menon has discloses a number of different patterns that are also random in some cases.  In ¶0061 Menon clarifies that the diffractive pattern can be unique and it could be repetitive and in ¶0071 he says it could be multilevel and further in ¶0087 he says that it could be “deterministic” or a “random” pattern.  It is therefore not unreasonable to interpret these patterns as some form of “imperfections”.  
With regards to Applicant’s arguments on page 8 related to amended subject matter in the independent claims, “scattered light travels along a viewing plane of the translucent window toward the edge of the translucent window”, Examiner has brought in a second reference that teaches this limitation.  The arguments are directed to Examiner’s interpretation of the reference as a 102 rejection. Now Examiner is viewing the primary reference in combination with a second reference to meet all the limitations that are related to features 
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.
Specification
The amendment filed 11/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claims 25-26 recite subject matter that have not been disclosed or enabled in provisional Application 62/568,725 10/05/2017 to which the Application claims priority to.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims a domestic priority benefit of provisional Application 62/568,725 10/05/2017.  However, the subject recited in the new claims 25 and 26 are not described or even disclosed in the said provisional Application.  Since these subject matter claimed in these claims are not supported and described in the provisional application, these claims will be examined as not having the earlier filing date of 10/05/2017.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al. (WIPO WO 2016/154445 A1 – September 29, 2016) U.S. Patent Publication Number 2018/0052050 A1 is used for citation purpose in view of Kannaka et al. (U.S. Patent Publication Number 2013/0139950 A1).

Regarding Claims 1, 14 and 16, Menon discloses a translucent imaging system (Fig 2A – imaging device 202), comprising: 
(Fig 2A – polychromat 220) with imperfections configured to be exposed to light from a scene (In ¶0060 Menon discloses that the diffractive filter or polychromat can be patterned and transparent or semi-transparent and he further discloses that the filter can have an array of pixels each having a physical height which varies to determine a specific diffractive effect on incoming height); 
an image sensor (Fig 2A – sensor array 210) coupled to an edge of the translucent window and configured to collect scattered light that is scattered by the imperfections in the translucent window as data (In ¶0086 Menon discloses that the sensor image at each value of the (x’, y’, λ) can be collected and stored; Figs 1B-1D shows the diffractive having different patterns and discloses that this is multilevel diffractive structure; further in ¶0087 Menon discloses that the polychromat 320 can semi-transparent and cab be made of variety of materials like PMMA, PET, TAC and other transparent oxides and it is (deterministic or random) patterned to diffract light), wherein the edge is along a periphery of the translucent window  (Menon in Figs 1B – 1D does disclose that the image sensor is along the edge of the translucent window.  The amended language “along a periphery” is just providing plain English meaning of “edge” which Menon does disclose.  Also – Examiner does not agree with Applicant’s allegation that the “diffractive pattern” cannot be interpreted as “imperfections”.  In ¶0061 Menon clarifies that the diffractive pattern can be unique and it could be repetitive and in ¶0071 he says it could be multilevel and further in ¶0087 he says that it could be “deterministic” or a “random” pattern.  It is therefore not unreasonable to interpret these patterns as some form of “imperfections”); and 
(In ¶0063, Menon discloses that the device can include a data processor adapted to reconstruct the intermediate image from the dispersed sensor image using the transfer function).
However, Menon but fails to clearly disclose the scattered light travels along a viewing plane of the translucent window toward the edge of the translucent window; 
Instead, in a similar endeavor Kannaka discloses the scattered light travels along a viewing plane of the translucent window toward the edge of the translucent window; (Kannaka teaches this in Fig 7-8 and in ¶0067 - ¶0073 where he teaches about receiving and photoelectrically converting reflecting light that is reflected by the outer edge portion of the notch).
Menon and Kannaka are combinable because both are about imaging device.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use reflected light that is reflected by the edge portion as taught by Kannaka in the imaging device disclosed by Menon. 
The suggestion/motivation for doing so would have been to detect misalignment as disclosed by Kannaka in ¶0007
Therefore, it would have been obvious to combine Menon and Kannaka to obtain the invention as specified in claims 1, 14 and 16.


Regarding Claims 2 and 17, Menon in view of Kannaka discloses wherein the processor is calibrated based on the imperfections of the translucent window (Menon: Menon discloses this in ¶0078 - ¶0082 where he discloses that the image received at the sensor array is a dispersed image and can be reconstructed into a spatial image.  The polychromat can process a Fourier transform of a color image and form a dispersed image and the intermediate image is diffracted by the polychromat.  The transfer function can be calibrated and the intermediate image can be reconstructed via equation 3.  Menon also discloses other methods of calibration.).

Regarding Claims 3, 15 and 18, Menon in view of Kannaka discloses wherein the processor employs a space- variant point-spread function (SV-PSF) to identify a point source position of the scattered light in the scene (Menon: Menon discloses this in Figs 5-7 and in ¶0092 - ¶0093 where he discloses and illustrates examples of plurality of point-spread functions that represent response of a polychromat at various wavelengths and angles).

Regarding Claims 4 and 19, Menon in view of Kannaka discloses wherein the processor is calibrated by measuring a SV-PSF as related to the imperfections (Menon: Menon discloses in Figs 5-7 and in ¶0092 - ¶0093 that the point-spread function is in response to the angles and wavelengths of a polychromat.  And also discloses that the transfer function is calibrated using the transfer function – which shows that Menon discloses the limitation as claimed in Claims 4 and 19).

Regarding Claims 5 and 20, Menon in view of Kannaka discloses a plurality of image sensors (Menon: Menon discloses in his entire disclosure about image sensor array – which indicates a plurality of image sensors) wherein each of the plurality of image sensors is coupled to the translucent window at a peripheral edge of the translucent window (Menon: Menon discloses in Figs 1B-1C where the diffractive filter 108 is made of transparent or semi-transparent material.  The figures clearly disclose that the semi-transparent patterned diffractive filter is coupled to the image sensors at the edges).

Regarding Claim 6, Menon in view of Kannaka discloses wherein the transparent window has a reflective material coated on at least a portion of edges not occupied by the image sensor (Menon: Menon discloses in ¶0137 that the diffractive element was formed of a transparent dielectric material coated on a fused silica substrate via gray-scale lithography.  Fig 1C shows the portion of the material not occupied by the sensor as shown in the figure below.).

    PNG
    media_image1.png
    376
    366
    media_image1.png
    Greyscale


Regarding Claim 7, Menon in view of Kannaka discloses wherein the imperfections of the translucent window are randomly distributed throughout the translucent window (Menon: In ¶0087 Menon discloses that the polychromat 320 can semi-transparent and cab be made of variety of materials like PMMA, PET, TAC and other transparent oxides and it is (deterministic or random) patterned to diffract light).

Regarding Claim 8, Menon in view of Kannaka discloses wherein the translucent imaging system comprises a single translucent window (Menon: Fig 3 – imaging device 302 can include sensor array 310 and polychromat 320), the scattered light is composed of light with multiple wavelengths, and the processor produces the image of the scene using the scattered light from the single translucent window (Menon: Menon discloses in ¶0049 that the imaging device can perform imaging with multiple wavelengths or with multiple spectral band).

Regarding Claim 9, Menon in view of Kannaka discloses wherein the processor is configured to reconstruct a viewable image of the scene (Menon: In Fig 14B and in ¶0110 Menon discloses an intensity image that has been reconstructed by multiplying the extracted spectral distribution and a simulated spectral point spread function at various angles).

Regarding Claim 10, Menon in view of Kannaka discloses wherein the processor is configured to classify a raw image of the scene (Menon: In ¶0067 and in ¶0076 Menon discloses that “raw” image data is data captured by the image sensor.).

Regarding Claim 11, Menon in view of Kannaka discloses wherein the system does not employ a filter to filter the scattered light (Menon: Since Menon’s entire disclosure is about an image capturing device comprising a sensor array and a polychromat which can be configured to diffract the intermediate image according to a transform function to produce a dispersed sensor image onto a sensor array, the dispersed sensor image representing a spatial code of the intermediate image, it is clear that Menon does not employ a filter to filter the scattered light.).

Regarding Claim 12, Menon in view of Kannaka discloses wherein the translucent window forms a flat surface (Menon: Fig 1B – the diffractive element 108 is almost “flat” to the human eye).

Regarding Claim 13, Menon in view of Kannaka discloses herein the translucent window forms a curved surface (Menon: In ¶0070 Menon discloses that the diffractive filter can be a multilevel diffractive structure and this can be interpreted to be a curved structure).

Regarding Claim 21, Menon in view of Kannaka discloses wherein the fraction of the light is reflected between two surfaces of the translucent window before impinging upon the image sensor (Menon: In ¶0127 and in Fig 21B Menon discloses that the diffractive element 2108 (diffractive element is known to alter and control light path) and sensor 2110 and how the angle α has changed relative to location of the sensor.  This also clearly shows that the light has impinged on two surfaces before reaching the sensor). 

Regarding Claim 22, Menon in view of Kannaka discloses wherein the imperfections of the translucent window are not visible (Menon: In ¶0060 Menon discloses about the diffractive filter and the pattern and discloses that the diffractive filter can have pixel heights ranging from 0µm to 15 µm which is clearly not visible to the human eye).

Regarding Claim 23, Menon in view of Kannaka discloses wherein the fraction of the light only passes into one translucent window (Menon: Fig 3 – imaging device 302 can include sensor array 310 and polychromat 320) to produce the image of the scene (Menon: Menon discloses in ¶0049 that the imaging device can perform imaging with multiple wavelengths or with multiple spectral band).

Regarding Claim 24, Menon in view of Kannaka discloses wherein the fraction of the light does not pass through a filter to produce the image of the scene (Menon: Since Menon’s entire disclosure is about an image capturing device comprising a sensor array and a polychromat which can be configured to diffract the intermediate image according to a transform function to produce a dispersed sensor image onto a sensor array, the dispersed sensor image representing a spatial code of the intermediate image, it is clear that Menon does not employ a filter to filter the scattered light.).

Regarding Claim 25, Menon in view of Kannaka discloses wherein the imperfections result from crystal structure lattice irregularities (Menon: Menon in ¶0123 and in Fig 20 discloses that the diffractive filter array can be referred to as a super lattice refractive filter array.  And as previously explained the different patters could be interpreted as “irregularities” since the patterns could be random).

Regarding Claim 26, Menon in view of Kannaka discloses all the limitations in parent claim 1 except wherein the imperfections have a size of 1 to 500 micrometers.   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a size of 1 to 500 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        January 14, 2022